People v Braxton (2014 NY Slip Op 07363)





People v Braxton


2014 NY Slip Op 07363


Decided on October 29, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
SHERI S. ROMAN, JJ.


2013-08098

[*1]The People of the State of New York, respondent, 
vDerrick M. Braxton, appellant. (S.C.I. No. 260/12)


Carol Kahn, New York, N.Y., for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kristen A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Dutchess County (Greller, J.), imposed March 21, 2013, upon his conviction of criminal possession of a weapon in the second degree, upon his plea of guilty.
ORDERED that the sentence is affirmed.
The defendant's contention that his sentence was improperly enhanced, in violation of his right of association as guaranteed by the First Amendment to the United States Constitution, is unpreserved for appellate review (see People v Aliano, 116 AD3d 874, 875; People v Ocampo, 52 AD3d 741, 742) and, in any event, without merit.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., HALL, AUSTIN and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court